Fourth Court of Appeals
                                San Antonio, Texas
                                    September 8, 2016

                                   No. 04-16-00133-CV

                                 James Clinton COYLE,
                                       Appellant

                                            v.

                            COYLE FAMILY FARM, INC.,
                                    Appellee

                   From the County Court at Law, Medina County, Texas
                                  Trial Court No. 3208
                         Honorable Vivian Torres, Judge Presiding


                                      ORDER
      The appellant’s motion for leave to file supplemental brief is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court